Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 07, 2017

The Court of Appeals hereby passes the following order:

A18D0002. BRENDA GATES et al. v. TAYLOR COUNTY SCHOOL
    DISTRICT et al.

      The applicants filed a petition for writ of mandamus, declaratory judgment,
injunctive relief, and for leave of court to file information in the nature of a quo
warranto against the respondents Taylor County School District and each of the
members of the Taylor County Board of Education and Superintendent in their
official and individual capacities. Among other things, the applicants sought a writ
of mandamus to compel the respondents to restore the employment of the prior
superintendent and enjoin the respondents from unlawfully terminating the prior
superintendent’s employment. The respondents filed a motion to dismiss or for
judgment on the pleadings. The trial court granted the motion and dismissed the
petition with prejudice.   The applicants then filed this timely application for
discretionary review.1
      It appears that the order the applicants seek to appeal is directly appealable.
All judgments or orders granting or refusing to grant mandamus or injunctive relief
are directly appealable. OCGA § 5-6-34 (a) (4) and (6). We will grant an otherwise
timely application for discretionary appeal if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED, and the applicants shall have ten days from the date of this order to file


      1
        The applicants originally filed their application in the Georgia Supreme
Court, which transferred it to this Court. See Case No. S17D1776 (decided June 29,
2017).
a notice of appeal with the trial court. See OCGA § 5-6-35 (g). If they have already
filed such notice of appeal in the trial court, they need not file a second notice. The
clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/07/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.